UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
                                        :          19Cr859 (DLC)
 UNITED STATES OF AMERICA,              :
                                        :                 ORDER
                -v-                     :
                                        :
 MICHAEL CAMPANA,                       :       UUSDC
                                                  S D C S SDNY
                                                            D N Y
                                        :       DDOCUMENT
                                                   OC U ME NT
                      Defendant.        :       EELECTRONICALLY
                                                  L E C T R O NI C A L L Y FIFILED
                                                                              LE D
                                        :       DDOC
                                                   O C #:#:
 ---------------------------------------X       DDATE        L E D: 3 / 1 5 / 2 0 2 0
                                                   A T E FIFILED:

DENISE COTE, District Judge:

     The sentencing of Michael Campana is currently scheduled to

occur on March 20 at 2:30 pm.    It is hereby

     ORDERED that the Government and defendant shall confer as

to whether the sentencing should be adjourned in light of the

COVID-19 outbreak.

     IT IS FURTHER ORDERED that any such request for an

adjournment or opposition to the adjournment request must be

received no later than two business days before the scheduled

sentencing proceeding.   A request for an adjournment shall

include the parties’ proposal for a new sentencing date.


Dated:    New York, New York
          March 15, 2020


                                ____________________________
                                        DENISE COTE
                                United States District Judge
